Exhibit 10.1

McDERMOTT INTERNATIONAL, INC.

Performance Unit Grant Agreement

(June 6, 2018)

The Compensation Committee of the Board of Directors (the “Committee”) of
McDermott International, Inc. (“McDermott” or the “Company”) has selected you to
receive a grant of performance units (“Performance Units”) under the 2016
McDermott International, Inc. Long-Term Incentive Plan (the “Plan”) on June 6,
2018 (the “Date of Grant”). The provisions of the Plan are incorporated herein
by reference.

Any reference or definition contained in this Performance Unit Grant Agreement
(this “Agreement”) shall, except as otherwise specified, be construed in
accordance with the terms and conditions of the Plan and all determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, successors, assigns, estate or personal representatives. The term
“Company,” as used in this Agreement with reference to employment or service,
shall include subsidiaries of McDermott. Whenever the words “you” or “your” are
used in any provision of this Agreement under circumstances where the provision
should logically be construed to apply to any beneficiary, successors, assigns,
estate or personal representative to whom any rights under this Agreement may be
transferred by will or by the laws of descent and distribution, they shall be
deemed to include any such person or estate. This Agreement shall be subject to
the Plan and the Company’s Clawback Policy, which is attached hereto as Exhibit
A and is incorporated herein by reference. Capitalized terms not defined in this
Agreement but that are defined in the Plan shall have the respective meanings
ascribed to such terms in the Plan.

Performance Units

Grant of Performance Units. You have been awarded a grant of Performance Units
shown on the Notice of Grant dated June 6, 2018, which is incorporated herein by
reference (the “Award”). Each Performance Unit represents a right to receive the
value of one Share on the Vesting Date (as set forth in the “Vesting
Requirements” paragraph below), provided the applicable performance measures and
vesting requirements set forth in this Agreement shall have been satisfied. No
Shares or cash amounts are awarded or issued to you hereunder on the Date of
Grant.

Vesting Requirements. Except as provided below, the Performance Units do not
provide you with any rights or interest therein until they become vested, if at
all, on the date performance is finally determined by the Committee, which shall
be as soon as practicable following the end of the performance period, but in no
event later than February 28, 2021 (the “Vesting Date”), provided you are then
still employed by the Company.

 

  •   Reduction in Force. In the event you terminate employment prior to the
Vesting Date due to a “Reduction in Force,” then: 33% of the Performance Units
will continue to vest, provided your termination date is on or after the first
anniversary of the Date of Grant; and 66% of the Performance Units will continue
to vest, provided your termination date is on or after the second anniversary of
the Date of Grant. The number of Performance Units that will vest pursuant to
the preceding sentence will be determined by multiplying (a) the applicable
percentage from the preceding sentence by (b) the total number of Performance
Units that would have vested, if any, based on actual performance had you
remained employed with the Company until the Vesting Date, as determined in
accordance with the schedules set forth under the caption “Earned Award” below.

 

- 1 -



--------------------------------------------------------------------------------

For this purpose, the term “Reduction in Force” means an involuntary termination
of employment with the Company due to elimination of a previously required
position or previously required services, or due to the consolidation of
departments, abandonment of facilities or offices, technological change or
declining business activities, where such termination is intended to be
permanent; or under other circumstances which the Committee, in accordance with
standards uniformly applied with respect to similarly situated employees,
designates as a reduction in force.

 

  •   Death or Disability. 100% of the Performance Units shall vest on the
Vesting Date in the event of the prior occurrence of either (1) the termination
of your employment with the Company due to death or (2) your Disability, in each
case subject to achievement of the applicable performance measures for vesting.
The number of Performance Units that will vest pursuant to the preceding
sentence will be the total number of Performance Units that would have vested,
if any, based on actual performance had you remained employed with the Company
until the Vesting Date, as determined in accordance with the schedules set forth
under “Earned Award” below.

 

  •   Change in Control.

 

  o If a Change in Control of the Company occurs, Section 14 of the Plan will
control, with “Cause” and “Good Reason” given the meanings described below.

 

  o In the event that, prior to the date the Change in Control becomes
effective, your employment was terminated due to a “Reduction in Force” as
described above, or due to your death or Disability as described above, a number
of Performance Units will vest as of the Change in Control based on the greater
of target level or the actual performance level measured through the date of the
Change in Control as determined in accordance with Schedule A to this Agreement
and, in the case of a “Reduction in Force,” multiplied by the applicable
percentage determined pursuant to the “Reduction in Force” paragraph above.

For this purpose “Cause” means: (i) your continued failure to perform
substantially your duties with the Company (occasioned by reason other than your
physical or mental illness, death or disability) after a written demand for
substantial performance is delivered to you by the Committee which specifically
identifies the manner in which the Committee or the Chief Executive Officer
believes that you have not substantially performed your duties, after which you
shall have 30 days to defend or remedy such failure to substantially perform
your duties; (ii) the engaging by you in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or (iii) your
conviction of, with no further possibility of appeal for, or plea of guilty or
nolo contendere by you to, any felony. The cessation of your employment under
items (i) and (ii) of this paragraph shall not be deemed to be for “Cause”
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire membership of the Committee at a meeting of the Committee called and
held for such purpose (after reasonable notice is provided to you and you are
given an opportunity, together with counsel, to be heard before the Committee),
finding that, in the good faith opinion of the Committee, you are guilty of the
conduct described in items (i) or (ii) of this paragraph, and specifying the
particulars thereof in detail.

For this purpose “Good Reason” means any one or more of the following events
which occurs following a Change in Control: (a) a material diminution in your
duties or responsibilities of from those applicable immediately before the date
on which a Change in Control occurs; (b) a material reduction in your annual
salary as in effect on the Effective Date of this Agreement or as the same may
be increased from time to time; (c) the failure by the Company to continue in
effect any compensation plan in which you participate immediately before the
Change in Control which is material to your total compensation, unless a
comparable arrangement (embodied in an ongoing

 

- 2 -



--------------------------------------------------------------------------------

substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable than
existed immediately before the Change in Control, unless the action by the
Company applies to all similarly situated employees; (d) the failure by the
Company to continue to provide you with material benefits in the aggregate that
are substantially similar to those enjoyed by you under any of the Company’s
pension, savings, life insurance, medical, health and accident, or disability
plans in which you were participating immediately before the Change in Control
if such benefits are material to your total compensation, the taking of any
other action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive you of any fringe benefit enjoyed by you at the
time of the Change in Control if such fringe benefit is material to your total
compensation, unless the action by the Company applies to all similarly situated
employees; or (e) a change in the location of your principal place of employment
with the Company by more than 50 miles from the location where you were
principally employed immediately before the Change in Control without your
consent. If a Change in Control occurs and any of the events described above
occurs prior to the third anniversary of such Change in Control (an “Event”),
you shall give the Company written notice (the “Notice”) within 60 days
following your knowledge of an Event that you intend to terminate employment as
a result. The Company shall have 30 days following receipt of the Notice in
which to cure the Event. If the Company does not take such action within that
time, the Event shall constitute Good Reason. If you do not provide the Notice
within 60 days as required above then the Event shall not constitute Good
Reason, and thereafter, for purposes of determining whether you have Good
Reason, your terms and conditions of employment after the occurrence of the
Event shall be substituted for those terms and conditions of your employment in
effect immediately prior to the date of this Agreement.

Forfeiture of Performance Units. Except as provided above, Performance Units
which are not vested as of the date of your termination of employment with the
Company for any reason shall, coincident therewith, terminate and be of no
further force or effect.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all Performance Units and all rights or benefits awarded to you under this
Agreement shall be forfeited, terminated and withdrawn immediately upon
(1) notice to the Committee of such conviction pursuant to (a) above or
(2) final determination pursuant to (b) above by the Committee. The Committee
shall have the right to suspend any and all rights or benefits awarded to you
hereunder pending its investigation and final determination with regard to any
such matters.

Earned Award. Except as otherwise provided above, the number of Performance
Units in which you will vest, if any (the “Earned Award”), shall be determined
as set forth in Schedule A with: (i) 50% based on the Company’s aggregate
consolidated Order Intake for the performance period from July 1, 2018 through
December 31, 2020 and (ii) 50% based on the Company’s relative Total Shareholder
Return as compared to the Performance Peer Group (as set forth in Schedule B)
for the period beginning May 10, 2018 and ending on December 31, 2020.

Payment of Earned Award. You (or your estate or beneficiaries, if applicable)
will receive the value of one Share for each Performance Unit that vests as an
Earned Award. In the sole discretion of the Committee, Performance Units shall
be paid in (i) Shares, (ii) cash equal to the Fair Market Value of the Shares
otherwise deliverable on the Vesting Date, or (iii) any combination thereof,
which shall be distributed or paid as soon as administratively practicable after
the Vesting Date, but in any event no later than 15 days after the applicable
Vesting Date or the date vesting occurs following a Change in Control (as
applicable).

 

- 3 -



--------------------------------------------------------------------------------

Taxes

You will realize income in connection with this grant of Performance Units in
accordance with the tax laws of the jurisdictions applicable to you. You are
solely responsible for the taxes associated with the Performance Units, and you
should consult with and rely on your own tax advisor, accountant or legal
advisor as to the tax consequences to you of this grant.

By acceptance of this Agreement, you agree that any amount which the Company
withholds on your behalf, including PAYE, federal or state income tax and
employee national insurance contributions or FICA withholding, or pursuant to
applicable Company policy, in connection with income realized by you under this
Agreement will be satisfied by withholding cash or whole Shares having an
aggregate Fair Market Value equal to but not exceeding the amount (as determined
by the Company) of such tax withholding, unless the Committee determines to
cause the withholding obligation to be satisfied by another method permitted by
the Plan. If you are a non-U.S. based taxpayer, the amount which the Company
will withhold will be determined based on the tax laws of the jurisdiction
applicable to you or applicable Company policy as determined on each applicable
Vesting Date. If you are a U.S. based taxpayer, the amount which the Company
will withhold is set forth below, with your grade level for purposes of this
Agreement determined on each applicable Vesting Date:

 

  •   For Participants Grades 11 and Below: The Company will automatically
withhold payment of cash or delivery of whole Shares having an aggregate Fair
Market Value equal to but not exceeding the minimum withholding due for federal
income taxes with respect to this Award. Under the current rules, the minimum
withholding rate for U.S. federal income taxes applicable to this Award is 22%.

 

  •   For non-Executive Committee (“EXCOM”) Participants Grades 12 through 14:
The Company will automatically withhold payment of cash or delivery of whole
Shares having an aggregate Fair Market Value equal to but not exceeding a
federal income tax rate of 33% with respect to this Award (provided that 33% is
higher than the minimum withholding rate then in effect).

 

  •   For EXCOM Participants: The Company will automatically withhold payment of
cash or delivery of whole Shares having an aggregate Fair Market Value equal to
but not exceeding the maximum withholding due for federal income taxes with
respect to this Award. Under the current rules, the maximum withholding rate for
U.S. federal income taxes applicable to this Award is 37%.

In each case above, the withholding amounts above are in addition to employment
taxes (FICA and Medicare) as well as any applicable state withholding taxes that
may be due. The Committee may, in its discretion, require or allow withholding
of cash or Shares for taxes on a different basis than described above, on such
terms and conditions as it may determine.

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax and employee national insurance
contributions or FICA withholding which the Company is required to withhold in
connection with the income realized by you in connection with this Agreement,
and you hereby authorize the Company to withhold such amount (as determined by
the Company), in whole or in part, from subsequent salary payments, without
further notice to you, if the withholding method referred to above is not
utilized or does not completely cover such required tax withholding.

 

- 4 -



--------------------------------------------------------------------------------

Transferability

Performance Units granted hereunder are non-transferable other than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dennis Edge and Kim Wolford immediately by e-mail or telephone if
you intend to reject this grant. Absent such notice of rejection, the Company
intends to prepare and file the required Form 4 on your behalf (pursuant to your
standing authorization for us to do so).

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

Other Information

Neither the action of the Company in establishing the Plan, nor any provision of
the Plan, nor any action taken by the Company, your employer, the Committee or
the Board of Directors under the Plan, nor any provision of this Agreement shall
be construed as giving to you the right to be retained in the employ of the
Company or any of its subsidiaries or affiliates.

This award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and its implementing regulations
(“Section 409A”), and ambiguous provisions, if any, shall be construed in a
manner that is compliant with or exempt from the application of Section 409A, as
appropriate. Notwithstanding any provision of the award to the contrary, if you
are a “specified employee” within the meaning of Section 409A as of the date of
your termination of employment and the Company determines, in good faith, that
immediate payments of any amounts or benefits would cause a violation of
Section 409A, then any amounts or benefits which are payable under this award
upon your “separation from service” within the meaning of Section 409A which
(i) are subject to the provisions of Section 409A; (ii) are not otherwise
excluded under Section 409A; and (iii) would otherwise be payable during the
first six-month period following such separation from service shall be paid on
the first business day next following the earlier of (1) the date that is six
months and one day following the date of termination or (2) the date of the
participant’s death. In addition, any payments to be made upon a Change in
Control will only be made upon such event if such event qualifies as a “change
in control event” within the meaning of Section 409A.

 

 

- 5 -



--------------------------------------------------------------------------------

Schedule A

Order Intake

The term “Order Intake” as used herein refers to all new bookings and change
orders booked during the performance period, including McDermott’s share of
orders from unconsolidated affiliates. The Committee will use its discretion to
evaluate relevant information to determine overall Order Intake achievement.

The Earned Award with respect to the Order Intake performance measure is
determined as follows:

 

Performance

 

Aggregate Consolidated

Order Intake

 

Earned Award with

Respect to Order

Intake Performance

Maximum   ³ $[●]   150% Target      $[●]   100% Threshold      $[●]   50% <
Threshold   < $[●]   0%

If a Change in Control of the Company occurs, the Committee will use its
discretion to evaluate Order Intake achievement on a pro rata basis for the time
period elapsed through the date of the Change in Control.

Relative Total Shareholder Return

The term “Total Shareholder Return” for the performance period means the rate of
return (expressed as a percentage) achieved with respect to the common stock of
the Company and the common stock of each company in the Performance Peer Group
for the performance period if:

 

  •   $100 were invested in the common stock of each such company at the
beginning of the performance period based on the closing price of the common
stock of such company on May 10, 2018;

 

  •   All dividends declared with respect to a particular common stock during
the performance period are reinvested in such common stock on a consistent basis
across all measured companies (e.g. on the dividend payment date using the
closing price of such common stock on such payment date);

 

  •   The valuation of such common stock at the end of the performance period is
based on the average closing price for the last twenty (20) trading days
occurring on or before the last day of the performance period; and

 

  •   For companies with stock traded only in a non-$US currency, each daily
closing price and any dividends used in the beginning and ending calculations
shall be adjusted into US dollars based on the respective reported exchange rate
as of that day.

Following the calculation of Total Shareholder Return, the Committee or its
designee shall determine the Company’s percentile rank (the “TSR Percentile
Rank”) based on the Total Shareholder Return of the Company and each such other
company for the performance period in accordance with the formula set forth
below:

 

 

TSR Percentile Rank =

  (   a + (n – b)   )  

 

/ n * 100%

    2    

 

Where: a = number of companies in the Performance Peer Group with Total
Shareholder Return less than McDermott

b = number of companies in the Performance Peer Group with Total Shareholder
Return greater    than McDermott

n = total number of companies in the Performance Peer Group (not including
McDermott)

 

 

Schedule A



--------------------------------------------------------------------------------

The Committee may adjust the composition of the Performance Peer Group in
consideration of extraordinary corporate events affecting individual companies
in the Performance Peer Group, such as mergers, acquisitions, insolvencies,
dissolutions or similar events.

Earned Awards between the amounts shown will be calculated by linear
interpolation.

 

Performance Period

 

TSR Percentile Rank

 

Earned Award with

Respect to Relative

TSR Performance

May 10, 2018

through

December 31, 2020

 

³90th Percentile

50th Percentile

25th Percentile

< 25th Percentile

 

200%

100%

50%

0%

 

 

Schedule A



--------------------------------------------------------------------------------

Schedule B

Performance Peer Group:

 

  •   AECOM

 

  •   Fluor Corporation

 

  •   Halliburton Company

 

  •   Jacobs Engineering Group, Inc.

 

  •   John Wood Group PLC

 

  •   KBR, Inc.

 

  •   National Oilwell Varco, Inc.

 

  •   Petrofac Limited

 

  •   Saipem SpA

 

  •   Schlumberger Limited

 

  •   Subsea7 SA

 

  •   TechnipFMC plc

In the event that a company included in the Performance Peer Group declares
bankruptcy or a similar restructuring or reorganization, the deemed TSR for such
company over the performance period shall be -100%. In the event that a company
included in the Performance Peer Group is acquired, such company shall be
replaced on the date immediately prior to the public announcement of the closing
of the acquisition with an industry index for purposes of determining the
performance of such company through the end of the performance period.

 

 

Schedule B



--------------------------------------------------------------------------------

Exhibit A

POLICY NO. 1405-003 — EFFECTIVE DATE: 08/02/13

 

SUBJECT:    Clawback Policy AFFECTS:    McDermott International, Inc. and its
subsidiaries and affiliated companies (hereinafter referred to as “the Company”)
PURPOSE:    To govern the clawback of certain compensation awarded to executive
officers of the Company. POLICY:   

If the consolidated financial statements of the Company and its subsidiaries are
materially restated within three years of the first public release or filing
with the U.S. Securities and Exchange Commission (the “SEC”) of such financial
statements, and the Compensation Committee of the Board of Directors of the
Company (the “Committee”) determines, in its reasonable discretion, that (1) any
current or former executive officer (as defined in Rule 3b-7 promulgated by the
SEC under the Securities Exchange Act of 1934, as amended) of the Company (an
“Executive”) has engaged in intentional misconduct and (2) such misconduct
caused or partially caused the need for such restatement, then the Committee
may, within 12 months after such a material restatement, require that the
executive forfeit and/or return to the Company all or a portion of the
compensation vested, awarded or received under any bonus award (including
pursuant to the Company’s Executive Incentive Compensation Plan), equity award
(including any award of stock options, shares of restricted stock, deferred
stock units or restricted stock units) or other award during the period subject
to restatement and the 12-month period following the first public issuance or
filing with the SEC of the financial statements that were restated (including,
with respect to any such award that is subject to a multi-year vesting period,
any compensation vested, awarded or received thereunder during such vesting
period if such vesting period includes all or part of such 12-month period);
provided, however, that any forfeiture and/or return of compensation by an
Executive under this policy will, in any event, be limited to any portion
thereof that the Executive would not have received if the consolidated financial
statements of the Company and its subsidiaries had been reported properly at the
time of first public release or filing with the SEC; provided, further, that
this policy shall not apply with respect to any restatement of the consolidated
financial statements of the Company and its subsidiaries as to which the need
for restatement is determined following the occurrence of a Change in Control
(as defined in the Company’s Director and Executive Officer Deferred
Compensation Plan, as amended and restated November 8, 2010).

 

The vesting, payment or other receipt of any rights or benefits awarded by the
Company to an Executive which are subject to this policy may be suspended
pending an investigation and final determination by the Committee with regard to
any alleged misconduct that may be subject to a determination by the Committee
under this policy.

 

 

Exhibit A-1



--------------------------------------------------------------------------------

  

 

By accepting any award as to which this policy applies, each Executive must
agree to the foregoing and agree to forfeit and/or return compensation to the
Company as provided by this policy, as the same may be modified by, or
superseded by a replacement policy adopted by, the Committee, as the Committee
may deem necessary to comply with regulations issued by the SEC under the
Dodd-Frank Wall Street Reform and Consumer Protection Act. The terms of this
policy shall in no way limit the ability of the Company to pursue forfeiture or
reclamation of amounts under applicable law as the Compensation Committee may
consider appropriate in its reasonable discretion.

Interpretation Contact for the above policy is the Senior Vice President, Chief
Human Resources Officer and Executive Vice President, Chief Legal Officer and
Corporate Secretary.

 

 

Exhibit A-2